—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered July 14, 1998, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision whether to grant a defendant permission to withdraw his guilty plea lies in the sound discretion of the court (see, People v Leviyev, 256 AD2d 359; People v DeLeon, 254 AD2d 430). Here, the record reveals that the defendant was lucid, rational, and unequivocal in assuring the court that he fully comprehended the meaning of the plea proceeding (see, People v Torres, 215 AD2d 702; People v Seger, 171 AD2d 892). Further, since the defendant was afforded a reasonable opportunity to present his contentions, and the court was able to *435make an informed decision, the court did not improvidently exercise its discretion in failing to conduct a hearing (see, People v Tinsley, 35 NY2d 926; People v Cervino, 232 AD2d 501; People v Santana, 176 AD2d 360).
The defendant’s remaining contention is unpreserved for appellate review. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.